In proceedings by judgment creditors to compel the turnover of moneys owed to the judgment debtors, the appeals are from four judgments (one in each proceeding) of the Supreme Court, Kings County, all dated April 21, 1978, which, inter alia, directed the turnover of specified sums. Judgments reversed, on the law, with one bill of $50 costs and disbursements, and proceedings dismissed. The Summer Food Service Program for Children under which the petitioners’ claims have arisen, is a Federal program, conducted pursuant to Federal statutes and regulations, and maintained solely by Federal funds. The State Education Department’s role in this program is that of an agent. It administers the program. Here, the agent was directed by its principal, pursuant to statutory authority, to withhold funds from the judgment debtors. Under these circumstances, a turnover proceeding seeking to recover those funds from the agent should not have been brought without attempting to join the principal, the United States Department of Agriculture. Complete relief cannot be accorded without its participation. Since the Department of Agriculture cannot be joined without its consent, and since the petitioners have not sought to obtain it, the proceedings must be dismissed. The petitioners have an effective remedy in the Federal courts. Titone, J. P., Gulotta and Martuscello, JJ., concur.